Citation Nr: 1402735	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  08-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for bilateral hearing loss in excess of 40 percent from March 31, 2008 through October 21, 2008.

2.  Entitlement to a disability rating for bilateral hearing loss in excess of 60 percent from October 22, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from December 1954 to December 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted an increased rating of 40 percent for bilateral hearing loss, effective March 31, 2008.

In a February 2009 rating decision, the RO granted an increased rating of 60 percent for bilateral hearing loss, effective December 11, 2008.

In a May 2009 rating decision, the RO granted an earlier effective date of October 22, 2008, for the increased rating of 60 percent for bilateral hearing loss.  

In a January 2012 decision, the Board denied entitlement to a disability rating for bilateral hearing loss in excess of 40 percent prior to October 22, 2008, and in excess of 60 percent from October 22, 2008.

In a July 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case for further proceedings.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  







REMAND

The medical evidence of record is inadequate to determine the current severity of the Veteran's bilateral hearing loss and its effect on his daily and occupational activities.  Information on this point is especially necessary given that, less than two months before his December 2008 VA examination, the Veteran described functional effects of his hearing loss disability to a private care provider. Reexamination is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA audiological examination to determine the current severity of the Veteran's hearing loss.

The examiner must ask the Veteran how hearing loss affects his daily and occupational activities, and must include a discussion on the same.

The examination report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



